Citation Nr: 0726474	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  07-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for degenerative joint 
disease of the knees. 

(The issue of entitlement to service connection for residuals 
of syphilis is the subject of a separate decision by the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
on appeal from an October 2006 rating decision of the Waco, 
Department of Veterans Affairs (VA) Texas Regional Office 
(RO).

The claim to reopen is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  Sleep apnea was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's 
current sleep apnea is related to his military service.

2.  Hypertension was not manifested in service, but was 
initially demonstrated years after service; a preponderance 
of the evidence is against a finding that the veteran's 
current hypertension is related to his military service.

3.  Degenerative joint disease of the knees was not 
manifested in service, but was initially demonstrated years 
after service; a preponderance of the evidence is against a 
finding that the veteran's current degenerative joint disease 
of the knees is related to his military service.




CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

2.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Service connection for degenerative joint disease of the 
knees is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in January 2005 and February 2005 
letters, prior to the initial rating decision.  These letters 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and that he should submit 
any evidence in his possession pertaining to the claims (see 
page 2 of the January 2005 letter and page 1 of the February 
2005 letter).  Furthermore, in a March 2006 letter, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran was given ample time to respond to these letters 
or supplement the record. 

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and post-service VA 
and private treatment records.  There is no further medical 
evidence to obtain.  The Board concludes that a VA 
examination is not necessary.  In Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, the 
United States Court of Appeals for the Federal Circuit noted 
that 38 C.F.R. § 3.159(c)(4)(i) requires that a claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
Here, there is no medical evidence of findings of sleep 
apnea, hypertension, or degenerative joint disease of the 
knees until many years after the veteran's military service.  
A medical opinion is not necessary to decide this claim, as 
such opinion could not establish disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases (including arthritis and hypertension) may be 
presumptively service connected if manifested to a 
compensable degree in the first post-service year.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Sleep Apnea

The veteran's SMRs, including a January 1968 separation 
examination report, note no complaints or findings related to 
sleep apnea.  

A March 1999 VA outpatient treatment record notes the 
veteran's complaints of sleep apnea.  A January 2000 VA sleep 
evaluation clinic report notes an impression of probable 
obstructive sleep apnea.  VA treatment records dated through 
2006 note the veteran's ongoing treatment for sleep apnea.

The medical evidence of record shows that sleep apnea has 
been diagnosed.  However, the first medical evidence of such 
disability is more than 30 years after service.  The evidence 
of record does not include any medical opinion that the 
current sleep apnea is related to the veteran's service, and 
does not suggest that sleep apnea might be related to his 
service. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.

Hypertension

The veteran's SMRs, including a January 1968 separation 
examination report, note no diagnosis of hypertension.  A 
January 1968 report of medical history notes that the veteran 
denied a history of high blood pressure.

A VA hospitalization discharge report dated in March 1981 
notes a diagnosis of hypertension.  A June 1995 private 
hospitalization report notes the veteran's history of 
hypertension.  He reported that he was taking Cardura. 

The medical evidence of record shows that hypertension has 
been diagnosed.  However, the first medical evidence of such 
disability is more than 12 years after service, and there is 
no basis for applying the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112.  The evidence of record 
does not include any medical opinion that the current 
hypertension is related to the veteran's service, and does 
not suggest that hypertension might be related to his 
service. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.

Knees

The veteran's SMRs, including a January 1968 separation 
examination report, note no complaints or findings related to 
a knee injury or knee disability.  A January 1968 report of 
medical history notes that the veteran denied a history of 
trick or locked knees, or swollen or painful joints.

An August 1977 private hospitalization record notes findings 
of stiffness of knee joints consistent with arthritic 
changes.  A November 1998 VA treatment record notes the 
veteran's complaints of left knee pain.  A December 1998 VA 
treatment record notes diagnoses of medical meniscus tear and 
degenerative joint disease of the left knee.  A November 2002 
VA treatment record notes the veteran's complaints of 
progressively worsening knee pain for the past three years.  
The veteran reported that he fell on his knees during service 
in 1966.  The assessment was bilateral degenerative joint 
disease of the knees.

The medical evidence of record shows that degenerative joint 
disease of the knees has been diagnosed.  However, the first 
medical evidence of such disability is more than nine years 
after service.  Although the veteran alleges that he 
sustained an injury to his knees in service, his SMRs do not 
show any evidence of knee injury, complaint, or disability.  
The first evidence of knee complaints, as noted above, is in 
1977, and there is no basis for applying the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112.  The evidence 
of record does not include any medical opinion that the 
current knee disability is related to the veteran's service. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for degenerative joint disease of the 
knees is denied.


REMAND

As to the issue of whether new and material evidence has been 
received to reopen a claim of service connection for a back 
disability, existing law and regulations mandate a return of 
this file to the RO for due process considerations.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard to date is incomplete.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of whether new and 
material evidence has been received to reopen a 
claim seeking service connection for a back 
disability, the RO should issue a letter which 
includes notification of the evidence of record, 
notification of the information that is necessary 
to establish service connection for a back 
disability, and notice regarding the type of 
evidence and information necessary to reopen the 
claim, i.e., what type of evidence would be 
considered new and material.  The veteran should 
have opportunity to respond.  Thereafter, the RO 
should undertake any other indicated development.

2.  The RO should then review the claim to reopen.  
If it remains denied, the veteran and his attorney 
should be furnished an appropriate Supplemental 
Statement of the Case, and afforded the opportunity 
to respond.  The case should then be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


